Per Curiam,
Defendant was in possession under color of title. Whether its title under the tax deeds was good or not is not material until plaintiff has shown at least a prima facie title in himself. This he failed to do. He claims under a sale on execution against J. R. Patterson & Company in 1886, on a judgment founded on a note made in 1881. It is admitted that title to the land was in J. R. Patterson & Company in 1866, but defendant gave uncontradicted evidence that the Patterson who as individual or as one of a firm owned the land in 1866, died in 1868. The judgment on which plaintiff’s title rested was therefore either void because entered against a dead man, or was against a different J. R. Patterson from the one to whom the land was conveyed bjr Adams in 1866. In either case plaintiff’s title failed even against one who held the bare possession. The tax sale deeds put in evidence by defendant were superfluous ones, but their admission did plaintiff no harm. On the undisputed evidence plaintiff showed no title in himself and the verdict was properly for defendant.
Judgment affirmed.